Title: From George Washington to John Hancock, 4 December 1776
From: Washington, George
To: Hancock, John

 

Sir
Trenton December the 4th 1776

Since I had the honor of addressing you Yesterday, I received a Letter from Genl Lee. On the 30th Ulto he was at Peeks Kills, and expected to pass the River with his division two days after. From this intelligence you will readily conclude, that he will not be able to afford us any aid for several days. The report of Genl Sinclair’s having Joined him with Three or four Regiments, I believe to be altogether premature, as he mentions nothing of it. It has arisen, as I am informed, from the return of some of the Jersey & Pensylvania Troops from Ticonderoga, whose time or service is expired. They have reached Pluckemin where I have wrote to have ’em halted and kept together, if they can be prevailed on, till further orders.
The inclosed, is a copy of a Letter which came to hand last night from Major Clark, to which I beg leave to refer you for the intelligence it contains. The Number of the Enemy said to be embarked is supposed to be rather exaggerated. That there has been an embarkation is not to be doubted, it being confirmed through various Channels. By Colo. Griffin who went from Brunswic on Sunday Morning with a Captn Sims to pass him by our Guards, and who was detained by Lord Cornwallis till Monday Evening on account of his situation, the amount of Genl Clintons force from what he could collect from the Officers, was about Six Thousand, as to their destination, he could not obtain the least information. By him I also learn, the Enemy were in Brunswic, and that some of their advanced parties had proceeded two miles on this side. The Heavy rain that has fallen, has probably checked their progress, and may prevent their further movement for some time. I have the Honor to be with great esteem Sir Your Most Obedt St

Go: Washington

